EXHIBIT 10.2

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), effective as of
January 1, 2004 (the “Effective Date”), is entered into by and between American
Vanguard Corporation, a Delaware corporation (“American Vanguard”), and
                     (the “Executive”). Capitalized terms used but not defined
in the context of this Agreement are defined in Section 8.

 

WHEREAS, the Executive provides valuable services as an employee of American
Vanguard or one of its subsidiaries (as applicable, the “Company”); and

 

WHEREAS, the Company wishes to provide security to the Executive to induce the
Executive to continue to provide services to the Company.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained the value of which is hereby acknowledged, the
Executive and the Company agree as follows:

 

1. Company Obligation. Subject to the limitations of this Agreement, if, during
the Change of Control Period, the Company shall terminate the Executive’s
employment or the Executive shall terminate his employment with the Company for
Good Reason (either a “Termination”), the Company shall: (a) pay to the
Executive in a single sum within thirty (30) days after the Termination an
amount equal to two (2) times the Executive’s Compensation; (b) continue to pay
Medical and Hospital Benefits for a period of twenty-four (24) consecutive
months beginning with the date of Termination; (c) provide executive level
outplacement assistance benefits; and (d) accelerate all of the Executive’s
options or rights to acquire securities of the Company that are outstanding
immediately prior to the date of a Change of Control, whether or not then
exercisable, so that they automatically become immediately exercisable in full
thereafter. If the Executive’s employment is terminated with the Company during
the Change of Control Period for any reason, excluding a termination for Good
Reason, or if the Company shall terminate the Executive’s employment due to
Cause, death or the Executive’s disability which renders the Executive unable to
perform the essential functions of the position, this Agreement shall terminate
without any obligation of the Company to the Executive hereunder. If the
Executive is offered employment by a successor to the Company or its business or
assets or by its Affiliate or a successor to such Affiliate or its business or
assets on terms and conditions that are reasonably comparable to the Executive’s
terms and conditions of employment with the Company (including this Agreement),
the Company shall not have an obligation hereunder to the Executive. If any
payment under this Agreement, either alone or together with any other payment,
benefit or transfer of property which the Executive receives or has a right to
receive from the Company or its Affiliate (the “Total Payments”), would
constitute a nondeductible “excess parachute payment” (as defined in Section
280G of the Internal Revenue Code of 1986, amended (the “Code”)) or
nondeductible “employee remuneration” under Section 162(m) of the Code, such
payment under this Agreement

 

1



--------------------------------------------------------------------------------

shall be reduced to the largest amount as will result in no portion of the
payment under this Agreement being such a nondeductible payment under the Code.
The Company agrees to undertake such reasonable efforts as it may determine in
its sole discretion to prevent any payment under this Agreement from
constituting a nondeductible payment, provided the Company is not obligated to
incur additional cost in order to make a payment nondeductible. The
determination of any reduction under the preceding sentences shall be made by
the Company in good faith, and such determination shall be binding on the
Executive. The reduction provided by the fifth sentence of this Section 1 shall
apply only if, after reduction for any applicable federal excise tax imposed by
Section 4999 of the Code and federal income tax imposed by the Code, the total
payment accruing to the Executive would be less than the amount of the Total
Payments as reduced under said fifth sentence and after reduction for federal
income taxes.

 

2. Executive Obligation. As condition of the Company’s performance of its
obligations under Section 1, the Executive shall execute and deliver to the
Company a written agreement, in form and substance reasonably satisfactory to
the Company, releasing the Company and its representatives, agents and advisors
from all past, then-current and future claims and liabilities, whether known or
unknown, that the Executive may have.

 

3. Other Benefits. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any other plan, program,
policy, practice, contract or agreement of or with the Company or its Affiliate
for which the Executive is a party or may qualify (collectively, the “Other
Benefits”), nor shall anything in this Agreement limit or otherwise affect the
rights of the Company or the Executive under any Other Benefits. Any amounts
payable or rights or benefits furnished to the Executive under any Other
Benefits existing at or subsequent to the Termination shall be payable in
accordance with the terms of such Other Benefits and without regard to this
Agreement, except as explicitly modified by this Agreement; provided, however,
that to the extent the amounts payable or rights or benefits furnished to the
Executive under such Other Benefits exceed or are more favorable to the
Executive than this Agreement, such Other Benefits shall govern and control.
Amounts payable or in respect of this Agreement shall not be taken into account
with respect to any other employee benefit plan or arrangement.

 

4. Mitigation. The Executive shall not be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under this Agreement, and the amounts payable under this Agreement
shall not be reduced whether or not the Executive obtains other employment. The
Company’s obligation to make the payment provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.

 

2



--------------------------------------------------------------------------------

5. Successors.

 

(a) This Agreement is personal to the Executive and shall not be assignable by
the Executive. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives, including the Executive’s executor,
trustee or administrator.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement.

 

6. Resolution of Disputes. Any dispute related to the interpretation or
enforcement of this Agreement shall be enforceable only by arbitration in Orange
County, California (or such other metropolitan area to which the Company’s
principal executive officers may be relocated if such relocation does not result
in Good Reason for the Executive to terminate employment), in accordance with
the commercial arbitration rules then in effect of the American Arbitration
Association, before a panel of three arbitrators, one of whom shall be selected
by the Company, the second of whom shall be selected by the Executive and the
third of whom shall be selected by the other two arbitrators. In the absence of
the American Arbitration Association, or if for any reason arbitration under the
arbitration rules of the American Arbitration Association cannot be initiated,
or if one of the parties fails or refuses to select an arbitrator, or if the
arbitrators selected by the Company and the Executive cannot agree on the
selection of the third arbitrator within seven days after such time as the
Company and the Executive have each been notified of the selection of the
other’s arbitrator, the necessary arbitrator or arbitrators shall be selected by
the presiding judge of the court of general jurisdiction in the metropolitan
area where arbitration under this Section would otherwise have been conducted.
The arbitrators shall award to the Executive his reasonable legal fees and
expenses in connection with any arbitration proceeding hereunder if (i) the
arbitration is commenced by the Company and the Company has no reasonable basis
for initiating such proceeding, or (ii) the arbitration is commenced by the
Executive and the Executive prevails on the Executive’s claim in the arbitration
proceeding. The arbitrators shall award to the Company its legal fees and
expenses incurred in connection with any arbitration proceeding hereunder if the
arbitration proceeding is commenced by the Executive, and the Executive has no
reasonable basis for initiating such proceeding. The parties agree that the
arbitration panel shall construe this Section 6 to determine whether either
party is entitled to recover its cost and fees hereunder. Any award entered by
the arbitrators shall be formal, binding and nonappealable and judgment may be
entered thereon by any party in accordance with applicable law in any court of
competent jurisdiction. This arbitration provision shall be specifically
enforceable.

 

 

3



--------------------------------------------------------------------------------

7. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws. The headings or captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

   

If to the Executive:

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

If to the Company:

   

American Vanguard Corporation

   

4695 MacArthur Court, Suite 1250

   

Newport Beach, California 92660

   

Attention: Chairperson of the Compensation Committee

   

With a copy to:

   

McDermott, Will & Emery

   

18191 Von Karman Avenue, Suite 400

   

Irvine, California 92612

   

Attention: John B. Miles

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive and the Company acknowledge that, except and only as may
otherwise be provided under any other written agreement between the

 

4



--------------------------------------------------------------------------------

Executive and the Company, if any, the employment of the Executive by the
Company is ‘at will” and, may be terminated by either the Executive or the
Company at any time. Moreover, if subsequent to the Change of Control Period,
the Executive’s employment with the Company terminates, then the Executive shall
have no rights under this Agreement.

 

(f) This Agreement constitutes the entire agreement between the parties hereto
and contains all the agreements between such parties with respect to the subject
matter hereof. This Agreement supersedes all other agreements, oral or in
writing, between the parties hereto with respect to the subject matter hereof.

 

8. Defined Terms. For purposes of this Agreement, the following whenever used in
the capitalized form shall have the meaning set forth below unless the context
clearly indicates otherwise.

 

(a) “Affiliate” means, with respect to any person, any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated association
or other entity (other than such person) that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with that person.

 

(b) “Annual Bonus” means the gross, annual bonus payable to the Executive for
the fiscal year of the Company ending immediately preceding the Effective Date,
but annualized in the event the Executive was not employed for the entire fiscal
year with respect to which such bonus was paid.

 

(c) “Cause” shall means termination because of (1) an act of fraud, embezzlement
or theft in connection with the Employee’s duties or in the course of the
Employee’s employment, (2) unreasonable neglect or refusal by the Employee to
perform his/her duties (other than any such failure resulting from the
Employee’s incapacity due to disability), (3) the engaging by the Employee in
willful, reckless, or grossly negligent misconduct which is or may be materially
injurious to the Company, or (4) the Employee’s conviction of or plea of guilty
or nolo contendere to a felony.

 

(d) “Change of Control” means, and be deemed to have occurred, on the date of
the first to occur of any of the following:

 

  (A) upon the vote of the shareholders of the Company (or its Affiliate)
approving a merger or consolidation in which the Company’s (or its Affiliate)
shareholders immediately prior to the effective time of the merger or
consolidation will beneficially own immediately after the effective time of the
merger or consolidation securities of the surviving or new corporation having
less than 50% of the “voting power” of the surviving or new corporation,
including “voting power” exercisable on a contingent or deferred basis as well
as immediately exercisable “voting power”;

 

5



--------------------------------------------------------------------------------

  (B) upon the consummation of a sale, lease, exchange or other transfer or
disposition by the Company (or its Affiliate) of all or substantially all of the
assets of the Company (or its Affiliate) on a consolidated basis, provided,
however, that the mortgage, pledge or hypothecation of all or substantially all
of the assets of the Company (or its Affiliate) on a consolidated basis, in
connection with a bona fide financing shall not constitute a Change of Control;
or

 

  (C) when any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Securities Exchange Act as in effect on date
hereof), directly or indirectly of more than fifty percent (50%) of the common
stock of the Company (or its Affiliate).

 

(e) “Change of Control Period” means the continuous period commencing on the
Effective Date and ending on the fifth anniversary of the Effective Date.

 

(f) “Compensation” means the gross, annual base salary, but excluding the Annual
Bonus, paid by the Company (including amounts accrued but not paid) to the
Executive in accordance with the generally applied payroll practices of the
Company for the completed fiscal year of the Company immediately preceding the
Effective Date. Compensation, for purposes of applying the two (2) multiplier in
Section 1 of this Agreement, does not include any accrued balances in any other
compensation program the Executive participates in. For purposes of this
Agreement, any amounts due the Executive under any compensation plan other than
base salary, shall be paid out in accordance with the provisions of the specific
plan governing those said programs.

 

(g) “Good Reason” shall mean the occurrence of any of the following events
unless, (i) such event occurs with the Executive’s express prior written
consent, (ii) the event is an isolated, insubstantial or inadvertent action or
failure to act which was not in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive, (iii) the event
occurs in connection with the termination of the Executive’s employment for
Cause, disability or death or (iv) the event occurs in connection with the
Executive’s voluntary Termination of employment or other than due to the
occurrence of one of the following events:

 

  (A) the assignment to the Executive of any duties which are inconsistent with,
or are a diminution of, the Executive’s positions, duty, title, office,
responsibility and status with the Company, including without limitation, any
diminution of the Executive’s position or responsibility in the decision or
management processes of the Company, or any removal of the Executive from, or
any failure to reelect the Executive to, any of such positions;

 

 

6



--------------------------------------------------------------------------------

  (B) a reduction in the Executive’s rate of base salary as in effect on a
Change of Control or as the same may be increased from time to time during the
term of this Agreement, other than a reduction which is a reduction generally
applicable to all senior officers or executives of the Company and its
Affiliates, including, without limitation, the Company’s Affiliates and
successors after a Change of Control;

 

  (C) any failure either to continue in effect any material benefit or incentive
plan or arrangement (including, without limitation, a plan meeting the
applicable provisions of Section 401(a) of the Code, group life insurance plan,
medical, dental, accident and disability plans) in which the Executive is
participating or eligible to participate on the date of a Change of Control or
to substitute and continue other plans providing the Executive with
substantially similar benefits (all of the foregoing is hereinafter referred to
as “Benefit Plans”), or the taking of any action which would substantially and
adversely affect the Executive’s participation in or materially reduce the
Executive’s benefits or compensation under any such Benefit Plan or deprive the
Executive of any material fringe benefit enjoyed by the Executive on the date of
a Change of Control;

 

  (D) a relocation of more than 50 miles from the location of the principal
executive offices of the Company, or the relocation of the Executive’s principal
place of employment for the Company of more than 50 miles, to any place other
than the location at which the Executive performed his duties on the date of a
Change of Control; or

 

  (E) any failure by any successor or assignee of the Company to continue this
Agreement in full force and effect.

 

If the Executive does not notify the Company and incurs the Termination within
120 days of the date the Executive knew or should have reasonably known of the
event giving rise to Good Reason, the Executive shall be deemed to have waived
the Executive’s right to a Termination based upon such event or the continuing
effect or occurrence of such event.

 

(h) “Medical and Hospital Benefits” mean the medical and hospital benefits that
would have been offered to the Executive and the Executive’s family members if
the Executive’s employment had not terminated based on the same terms and
conditions applicable to non-terminated similarly situated executives of the
Company or its successor and their family members. Notwithstanding anything
contained herein to the contrary, (A) any Medical and Hospital Benefits offered
in accordance with this Agreement run simultaneously with any rights to health
coverage continuation available to the Executive and the Executive’s family
under applicable law and this Agreement shall constitute notice to the Executive
and the Executive’s eligible family members of any right to elect health
continuation coverage under the provisions of Section 4980B of the Code, Section
601 et. al. of the Employee Retirement Income

 

7



--------------------------------------------------------------------------------

Security Act of 1974, as amended, (to the extent applicable) following the
expiration of the Medical and Hospital Benefits coverage period under this
Agreement; and (B) if the Executive or any of the Executive’s family members are
covered under a group health plan of another employer, nothing in this Agreement
shall obligate a plan maintained by the Company to pay benefits on a primary
basis with respect to such person.

 

IN WITNESS WHEREOF, the parties have executed this Change of Control and
Severance Agreement on the date first written above.

 

AMERICAN VANGUARD CORPORATION

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

   

EXECUTIVE

 

--------------------------------------------------------------------------------

 

8